department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc corp b05 tl-n-1525-00 uilc internal_revenue_service national_office field_service_advice memorandum for john moriarty assistant to the chief cc corp b05 from subject request for field_service_advice this chief_counsel_advice responds to your memorandum dated date f in accordance with internal_revenue_code code sec_6110 this chief_counsel_advice should not be cited as precedent legend parent sub sub sub company x date a date b date c year d tl-n-15265-00 year e date f_r s t u v w x y z q p n state x issue sec_1 whether the transfer of assets from sub to sub qualifies as a reorganization under sec_368 if the transaction qualifies as an f reorganization whether sub must reduce the basis of the assets it received from sub pursuant to sec_108 and sec_1017 conclusion sec_1 in a title_11_case if a transaction qualifies as a reorganization under both sec_368 an f reorganization and sec_368 a g reorganization sec_368 gives the type_g_reorganization exclusive jurisdiction over the transaction accordingly the transaction in this case is subject_to the g reorganization rules tl-n-15265-00 pursuant to the g reorganization provisions under sec_108 and sec_1017 sub would not be required to reduce the basis of the assets it received from sub facts on date a parent formed two wholly owned subsidiaries sub and sub parent contributed r real properties with liabilities in excess of bases in an aggregate amount of approximately dollar_figures to sub parent contributed t real properties with no excess liabilities to sub on date b sub filed a petition for relief under chapter of the u s bankruptcy code sub 1's plan_of_reorganization the plan was confirmed on date c as a result of the bankruptcy proceeding liabilities of sub in the amount of dollar_figureu owed primarily to its third party creditor company x were discharged company x also received v of sub 1's r real properties under the plan a new corporation sub was formed in state y and the remaining w real properties of sub with aggregate adjusted bases of dollar_figurex were transferred free of liabilities to sub sub was formed to accommodate company x sub had insufficient funds to pay its undischarged debts company x agreed to take a promissory note from a parent affiliate but not from sub because of sub 1's poor financial standing consequently sub was formed sub executed a promissory note in favor of company x in the amount of approximately dollar_figurey in addition sub drew approximately dollar_figurez against a line of credit from a foreign_affiliate and paid this amount to company x company x provided all the funds needed to pay sub 1's undischarged debts for a total amount of dollar_figureq the taxpayer’s year d tax_return shows a reduction of nols attributable to sub in the amount of dollar_figurep to offset the u cancellation of indebtedness cod however the remaining dollar_figuren cod did not reduce any other tax_attributes law and analysis under sec_61 gross_income generally includes income_from_discharge_of_indebtedness sec_108 excepts from this rule discharges of indebtedness in a title_11_case sec_108 however provides for a reduction of tax_attributes including nols sec_108 and basis of the property of the taxpayer sec_108 if cod income is excluded from gross_income sub 1's only tax_attributes during year d were an nol of dollar_figurep and its bases in real properties under sec_108 a reduction to the basis of the property of taxpayer is made pursuant to the rules of sec_1017 sec_1017 provides that a reduction to basis_of_property is applied to the property at the beginning of the taxable_year following the taxable_year in which the discharge occurs sub claims to have sold all of its assets at a loss to sub for dollar_figureq at the end of year d tl-n-15265-00 and therefore not to have any assets the basis of which could have been reduced in year e your office suggests that the sale by sub of its assets to sub qualifies as a reorganization under sec_368 pursuant to sec_1_381_b_-1 of the income_tax regulations in an f reorganization the acquiring_corporation is treated for purposes of sec_381 just as the transferor_corporation would have been treated if there had been no reorganization the taxable_year of the transferor does not end on the date of the transfer of assets merely because of the transfer and the tax_attributes of the transferor are taken into account by the acquiring_corporation as if there had been no reorganization thus if the transaction were subject_to the f reorganization rules sub would be required to reduce its basis of dollar_figurex in the assets acquired in the f reorganization at the beginning of year e by dollar_figuren sec_368 defines an f reorganization as a mere change in identity form or place of organization of one corporation however effected sec_368 defines a g reorganization as a transfer by a corporation of all or part of its assets to another corporation in a title_11_or_similar_case but only if in pursuance of the plan stock_or_securities of the corporation to which the assets are transferred are distributed in a transaction which qualifies under sec_354 sec_355 or sec_356 each of the requirements set forth in sec_368 excluding the title aspect is subsumed in the requirements of sec_368 sec_368 provides that if a transaction would otherwise qualify both under sec_368 and sec_368 then such transaction shall be treated as qualifying only under sec_368 thus in the instant case even if the transaction otherwise qualifies as an f reorganization its qualification as a g reorganization is controlling as a g reorganization the taxable_year of the transferor_corporation sub ended on the date of the transfer see sec_1_381_b_-1 at the beginning of year e sub held no assets the basis of which could be reduced the failure of the sec_108 reduction of tax_attributes in the context of a g reorganization has been noted see bittker eustice federal income_taxation of corporations and shareholders dollar_figure seventh ed when the insolvent corporation does recognize cod income and such income is excluded by sec_108 the concomitant attribute reduction occurs in the transferring corporation’s subsequent year when it generally no longer has any attributes to reduce case development hazards and other consideration sec_1 for example the g reorganization requirement found in sec_354 that substantially_all of the assets be received by the transferee corporation in the g reorganization is a less stringent requirement than that implied in the mere change_of one corporation language of sec_368 tl-n-15265-00 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views should you have any additional questions please contact at associate chief_counsel corporate by john moriarty assistant to the chief branch
